Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147662                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  DETROIT MEDICAL CENTER,                                                                                 David F. Viviano,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 147662
                                                                    COA: 304622
                                                                    Wayne CC: 10-004401-NF
  PROGRESSIVE MICHIGAN INSURANCE
  COMPANY,
           Defendant-Appellee,
  and
  CITIZENS INSURANCE COMPANY OF
  AMERICA,
             Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 23, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2014
           p0127
                                                                               Clerk